DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed May 5, 2022. Claims 1-13 and 21-27 are pending in this case.  Claims 14-20 were previously canceled.  Claims 1, 5, 21, 22, and 25-27 are currently amended.  Accordingly, claims 1-13 and 21-27 are under examination in this case.
Remarks
Recitations of structure in a method claim must affect the method in a manipulative sense in order to carry patentable weight.   Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961).  In this case, claims 11-12 recite structure in a method claim where the said structure does not carry patentable weight.
Response to Arguments
Applicant's arguments filed May 5, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-13 and 21-27, as currently amended, that the claims recite statutory subject matter.  
Examiner respectfully disagrees.
The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a network server, blockchain, and hardware processor, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the processor, and finder component perform the steps or functions of recite receiving transaction data, determining where to record the transaction based on criteria, and recording the transaction after receiving verification of the transaction from the parties.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional element(s) of using a network server, blockchain, and hardware processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of recite receiving transaction data, determining where to record the transaction based on criteria, and recording the transaction after receiving verification of the transaction from the parties. Taking the claim elements separately, the server, processor and memory perform(s) the steps or functions of receiving information, generating an identifier, distributing the identifier, receiving the identifier, selecting and paying for an item.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Applicant’s further arguments with respect to claims 1, 21, and 27, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-13, 22, and 26 are directed to a method, claims 21 and 23-25 are directed to a system, and claim 27 is directed to a nontransitory computer-readable medium. Therefore, these claims fall within the four statutory categories of invention. The claims recite receiving transaction data, determining where to record the transaction based on criteria, and recording the transaction after receiving verification of the transaction from the parties, which is an abstract idea, and involves commercial interactions and managing interactions between people, which is part of the grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a network server, blockchain, and hardware processor, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the processor, and finder component perform the steps or functions of recite receiving transaction data, determining where to record the transaction based on criteria, and recording the transaction after receiving verification of the transaction from the parties.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a network server, blockchain, and hardware processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of recite receiving transaction data, determining where to record the transaction based on criteria, and recording the transaction after receiving verification of the transaction from the parties. As discussed above, taking the claim elements separately, the server, processor and memory perform(s) the steps or functions of receiving information, generating an identifier, distributing the identifier, receiving the identifier, selecting and paying for an item.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Claims 2-13 and 22-26 are rejected under the same criteria as each depends from independent claim 1 or 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7,  8, 10-12, 21, 22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0132626) in view of Bisti (US 2018/0198624) and further in view of Fritz et al (US 2020/0167319).
Regarding claims 1, 21, and 27 –
Kennedy teaches a method comprising receiving, by one or more network servers, a transaction comprising data associated with the transaction; (par 48, 20)
comparing, by the one or more network servers, details of the transaction against a set of criteria; (par 43, 20)
notifying, by the one or more network servers, one or more parties to the transaction about the sub chain. (par 65, 20)
Kennedy does not specifically teach generating, by the one or more network servers based on the comparing the details of the transaction against the set of criteria, a first block that identifies the transaction and a sender of or a receiver for the transaction; broadcasting, by the one or more network servers, the first block to cause that first block to be provided in a sub chain that branches from a blockchain main chain; receiving, by the one or more network servers, respective blocks for the sub chain that were generated and broadcasted by the one or more parties, wherein the respective blocks comprise verification data for a characteristic of the transaction from the one or more parties; adding, by the one or more network servers, the respective blocks to the sub chain for each of the one or more parties; carrying, by the one or more network servers, data for the verified characteristic from the sub chain to the first block of the main chain that identifies the transaction and a sender or a receiver of the transaction; and merging, by the one or more network servers the sub chain into the main chain based on the carrying.
Bisti teaches generating, by the one or more network servers based on the comparing the details of the transaction against the set of criteria, a first block that identifies the transaction and a sender of or a receiver for the transaction; (par 16-21) 
broadcasting, by the one or more network servers, the first block to cause that first block to be provided in a sub chain that branches from a blockchain main chain; (par 16-21) 
receiving, by the one or more network servers, respective blocks for the sub chain that were generated and broadcasted by the one or more parties, wherein the respective blocks comprise verification data for a characteristic of the transaction from the one or more parties; (par 16-21) 
adding, by the one or more network servers, the respective blocks to the sub chain for each of the one or more parties; (par 16-21)  
carrying, by the one or more network servers, data for the verified characteristic from the sub chain to the first block of the main chain that identifies the transaction and a sender or a receiver of the transaction; (16-21) and 
merging, by the one or more network servers the sub chain into the main chain based on the carrying. (par 16-21)
Kennedy does not specifically teach verifying a characteristic of the transaction in the respective blocks.
Bisti teaches verifying a characteristic of the transaction in the respective blocks. (par 16-21)
It would have been obvious to one of ordinary skill in the art to combine the transaction logic of Kennedy with the private blockchain of Bisti in order to obtain improved blockchain security and management.  (see, e.g., Bisti at par 16)
Kennedy does not specifically teach determining, by the one or more network servers, a participation share of each of the one or more parties.
Fritz discloses determining, by the one or more network servers, a participation share of each of the one or more parties. (par 23, 70, 82-87)
Kennedy does not specifically teach determining, by the one or more network servers, that a threshold number of the one or more parties have verified the characteristic of the transaction in the respective blocks based on the participation share of each of the one or more parties.
Fritz teaches determining, by the one or more network servers, that a threshold number of the one or more parties have verified the characteristic of the transaction in the respective blocks based on the participation share of each of the one or more parties (par 86, “determination may be made as to whether the votes satisfy the policy”).  
It would have been obvious to one of ordinary skill in the art to combine the transaction logic of Kennedy with the private blockchain of Bisti in order to obtain improved blockchain security and management and with Fritz in order to more precisely manage voting criteria.
Note that the newly-added language “wherein merging the sub chain into the main chain enables the data for the verified characteristic to be searchable and confirmable from the main chain” constitutes intended use and therefore does not serve to distinguish form the prior art. MPEP 2103 I C
Regarding claims 2 and 22 –
Kennedy teaches that the set of criteria comprises suspicious activity detection criteria, and wherein a first party of the one or more parties verifying the characteristic includes the first party verifying that the transaction has at least one trait of a suspicious transaction. (par 57, 67)
Regarding claims 6 and 26 –
Kennedy teaches that notifying the one or more parties to the transaction about the sub chain comprises:
notifying, by the one or more network servers, at least one counterpart that is included in a membership of the blockchain and that is associated with the transaction about the sub chain. (par 79)
Regarding claim 7 –
Kennedy teaches that at least one part that is Included in a membership of the blockchain and that is not involved in the transaction is not notified about the sub chain. (par 80).
Regarding claim 8 –
Kennedy teaches recording, by the one or more network servers, a verification history of the sub chain in the main chain. (par 59)
Regarding claim 10 –
Kennedy teaches that comparing the details of the transaction against the set of criteria comprises:
comparing, by the one or more network servers, an identifier of a first item being purchased in the transaction to an identifier of a second item identified as stolen in the blockchain main chain (par 36-38, 87); and
determining, by the one or more network servers, that the first item is the same as the second item; and, in response, declining the transaction (par 36-38, 87).
Regarding claim 11 –
Kennedy teaches that the transaction comprises a credit or debit card transaction, and wherein the one or more parties to the transaction include an issuing bank and an acquiring bank. (par 17, 21)
Regarding claim 12 –
Kennedy teaches that a party associated with comparing the details of the transaction against the set of criteria includes a payment service separate from the issuing bank and the acquiring bank. (par 86)
Claims 3-4 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0132626) in view of Bisti (US 2018/0198624), Fritz et al (US 2020/0167319), and further in view of Brashers (US 2018/0082296) and “Bitcoin: A Peer-to-Peer Electronic Cash System” (“Nakamoto”, 2009).
Kennedy, Bisti, and Fritz, teach as above.
Regarding claims 3 and 23 –
Brashers teaches that generating the first block comprises hashing a sender name, a receiver name, and an activity type corresponding to the transaction to create hashed content. (abs, par 73) 
Nakamoto teaches adding the hashed content to a timestamp associated with the transaction in the first block. (pg 2, par 4)
It would have been obvious to one of ordinary skill in the art to combine Kennedy, Bisti, Fritz, with the cryptographic blockchain data integrity techniques of Brashers and the cryptographic timestamp blockchain technique of Nakamoto to protect the integrity of the blockchain from unauthorized alterations.  (see, e.g., Brashers, par 27).
Regarding claims 4 and 24 –
Brashers teaches that the hashed content is included in a root portion of a Merkle tree block. (par 34).
Claims 5, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0132626) in view of Bisti (US 2018/0198624) and further in view of Fritz et al (US 2020/0167319) and Lee (US 2002/0099649).
Kennedy in view of Bisti, and Fritz teaches as above.
Regarding claims 5 and 25 –
Lee teaches comparing, by the one or more network  servers in response to receiving a subsequent transaction, the subsequent transaction to the transaction and determining that the sender is a same sender for both the transaction and the subsequent transaction; (par 2, 64-66)
Bisti teaches generating, by the one or more servers, a second block identifying the subsequent transaction with the sender; (par 16-21) and
broadcasting, by the one or more network servers, the second block to cause that second block to be provided in the sub chain. (par 16-21)
It would have been obvious to one of ordinary skill in the art to combine Kennedy, Bisti, Fritz,  with the fraud detection of Lee in order to implement a predictive fraud system. (see, Lee, at e.g., par 66).
Regarding claim 13 –
Lee teaches that the transaction comprises a purchase of insurance (par 45-46), and wherein the comparing the details of the transaction against the set of criteria comprises:
determining, by the one or more network servers, that a purchaser of the insurance is associated with prior suspicious insurance claims; (par 45), and
marking, by the one or more network servers in response to determining that the purchaser of the insurance is associated with prior suspicious insurance claims, the transaction as suspicious; (par 46), and, in response, declining the purchase of insurance. (par 46)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0132626) in view of Bisti (US 2018/0198624) and Fritz et al (US 2020/0167319), and further in view of “Bitcoin: A Peer-to-Peer Electronic Cash System” (“Nakamoto”, 2009), and Nightengale et al (US 2011/0238575). 
Kennedy in view of Bisti, Fritz, and Nakamoto teaches as above.
Kennedy teaches marking the transaction as suspicious in the sub chain. (par 69)
Nightengale teaches (as Kennedy does not), wherein the transaction comprises a first credit card transaction for a purchase of merchandise and a second credit card transaction for a return of the merchandise, (par 34-36)  and wherein the comparing the details of the transaction against the set of criteria comprises:
determining, by the one or more network servers, that the first credit card transaction and the second credit card transaction fit a pattern of returning purchased merchandise for a smaller amount of money than fern-purchasing was used to purchase the merchandise; (par 34-36) and
by the one or more network servers in response to determining that the first credit card transaction and the second credit card transaction fit the pattern of returning purchased merchandise for a smaller amount of money than was used to purchase the merchandise. (par 34-36)
It would be obvious to one of ordinary skill in the art to combine the system of Kennedy in view of Bisti, Fritz, and Nakamoto with the chargeback fraud detection of Nightengale to provide expanded fraud detection.  (Nightengale, at, e.g., par 34).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685